Citation Nr: 9908502
Decision Date: 03/29/99	Archive Date: 06/24/99

DOCKET NO. 95-32 047               DATE MAR 29, 1999

RECONSIDERATION 

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for cervical disc disease.

2. Entitlement to service connection for a psychiatric disorder,
either on a primary basis or as secondary to the veteran's service-
connected low back disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL Appellant 

ATTORNEY FOR THE BOARD 

Michael E. Kilcoyne, Counsel 

INTRODUCTION

A perfected appeal to the Board of Veterans' Appeals (Board) of a
particular decision entered by a Department of Veterans Affairs
(VA) regional office (RO) consists of a notice of disagreement in
writing received within one year of the decision being appealed
and, after a statement of the case has been furnished, a
substantive appeal received within 60 days of the issuance of the
statement of the case or within the remainder of the one-year
period following notification of the decision being appealed. The
present case arises from a May 1995 rating action which, among
other things, denied service connection for cervical disc disease
and service connection for a psychiatric disorder, claimed also as
secondary to a service- connected disability. A notice of
disagreement with this decision was received in July 1995, and a
statement of the case was issued later that month. A substantive
appeal was received in August 1995, and a hearing at which the
veteran testified was conducted at the RO in January 1996.
Thereafter, the case was forwarded to the Board and, in a decision
dated in July 1997, the Board denied service connection for both a
psychiatric disorder and cervical disc disease.

In August 1997, a motion for reconsideration of the Board's
decision was filed. In October 1997, reconsideration of the Board's
decision was ordered by the authority granted to the Chairman of
the Board pursuant to the provisions of 38 U.S.C.A. 7103 (b) (West
199 1). The veteran was given 60 days from the date of the Board's
order of reconsideration to submit additional argument and, on
November 3, 1997, the veteran's representative submitted written
argument on the veteran's behalf. Later that month, the Board
received a statement from the veteran in which he indicated that he
had no further argument to submit.

This Remand is a preliminary action which is taken prior to the
Board's ultimate determination in this case. The eventual decision
by the Reconsideration Panel will replace the July 1997 decision
and will constitute the final decision of the Board. 38 U.S.C.A.
7103(b)(3).

REMAND

At the outset, the Board notes that the veteran's motion for
reconsideration, as well as the supporting arguments of his
accredited representative, focussed upon only one issue decided in
the July 1997 decision of the Board, i.e., service connection for
cervical disc disease. However, the order for reconsideration
directed the issuance of a new decision, by an expanded panel of
the Board, without limitation as to the issues. Because, as will be
discussed below, there appears to be a discrepancy in the current
record as to the full extent of the veteran's active service, the
Board deems it to be in the interest of the veteran, as well as
fully consistent with the order for reconsideration, to address
both the issue relating to cervical disc disease and the issue
relating to a psychiatric disorder.

Regarding the veteran's claim for service connection for a neck
disability, the Board observes, as an initial matter, that there is
some confusion regarding the duration of the veteran's active
military service and, as a result, it is not certain that all of
the veteran's available service medical records have been
considered in connection with his claims. Specifically, the current
record appears to show that the veteran had at least two periods of
active service. DD Forms 214 (Armed Forces of the United States
Report of Transfer or Discharge) currently of record reflect that
the veteran served from February 1967 to February 1970, and from
March 1972 to March 1976. That amounts to a total of only 7 years.
Significantly, however, the DD Form 214 that showed service from
March 1972 to March 1976 also indicated that the veteran had total
active service of 8 years, 9 months and 3 days. If that is true,
there must be additional service other than what is reflected on
the DD Forms 214 of record. Furthermore, the Board notes that, in
a September 1972 letter from the veteran, he

reported re-entering active service in June 1970, and medical
records submitted by the veteran in 1977, 1995, 1996, and 1997
appear to reflect service between June 1970 and 1976.

In light of the foregoing confusion regarding the veteran's dates
of service, and in spite of the apparent verification by the
National Personnel Records Center (NPRC) of the veteran's periods
of service as having been solely from February 1967 to February
1970 and from March 1972 to March 1976, the Board cannot be certain
at this point that all of the veteran's service medical records
have been associated with the claims file. (Indeed, it appears that
all "service" medical records dated after February 1970 have been
submitted by the veteran, rather than having been obtained through
official channels.) Under these circumstances, it would be
inappropriate to enter a final decision with respect to the
veteran's claim at this juncture, without first attempting to
dispositively verify his dates of service and obtain all his
service medical records.

With respect to the veteran's claim for service connection for a
psychiatric disorder secondary to a service-connected disability,
the Board observes that, when the veteran was examined for VA
purposes in connection with this claim in December 1994, he
was.diagnosed to have depression, not otherwise specified. The
examiner, however, did not address the etiology of that disability.
In this regard, the Board notes that subsequently obtained
outpatient treatment records reflect that, in May 1994, a
diagnostic impression of depression secondary to chronic pain was
entered. At the hearing conducted at the RO, the veteran testified
that one of his treating physicians had informed him that his
depression was secondary to the chronic pain from his service-
connected disability. Other records show that the veteran has
various sources of pain, including his service-connected low back
disorder, which is currently evaluated as 60 percent disabling. In
view of the foregoing, a more specific medical opinion, addressing
the cause of the veteran's depression and whether (and, if so, the
extent to which) it may be related to pain caused by his service-
connected back disorder, would be useful to ensure that an
equitable disposition of the veteran's claim in this regard is
obtained.

Under the circumstances described above, this case is remanded to
the RO for the following actions:

1. The veteran should be contacted and advised of the relevancy to
his claim of a statement from one of his treating physicians
containing an opinion that the veteran's current psychiatric
disorder is related to the pain caused by his service-connected low
back disorder. The veteran should then be given an opportunity to
obtain such a statement from his physician. The veteran should also
be asked to identify the dates and places he was hospitalized for
any reason during service.

2. The RO should provide the NPRC with the appropriate information
concerning the veteran, including the enlistment documents he
provided under cover letter dated in September 1972, and request
that the veteran's dates of active service be verified. The NPRC
should also be asked to provide all of the available service
medical records pertaining to the veteran from each of his periods
of service, including any clinical records as may be available from
those hospitalizations identified by the veteran, as well as for
those hospitalizations that the record currently shows the veteran
underwent. These include hospitalizations at Womack Army Hospital
from April 12, 1967, to April 17, 1967; at Ft. Devens Hospital from
September 22, 1967, to October 19, 1967, from September 3, 1968, to
September 6, 1968, from December 12, 1968, to December 13, 1968,
and from January 29, 1969, to January 30, 1969; and at Walter Reed
Army Hospital from October 20, 1967, to November 28, 1967. 

3. The veteran's claims file should be provided to the physician
who performed the psychiatric examination of the veteran in
December 1994, and that person should be asked to review the record
and offer a specific opinion as to whether it is at least as likely
as not that the veteran's current "Depression, NOS," is proximately
due to, or the result of, the veteran's service-connected low back
disorder. A complete rationale for any opinion expressed with
reference to supporting records should be provided. In the event
this physician believes a more current examination is necessary,
that should be arranged. Similarly, if this physician is not
available, the veteran should be scheduled for a psychiatric
examination by another physician who should likewise offer his or
her opinion as to the etiology of any current psychiatric disorder
as indicated above.

4. Upon completion of the above, the RO should review the evidence
and ensure that all of the foregoing development actions have been
conducted and completed in full. If any development is incomplete,
including if any requested opinions are not provided, appropriate
corrective action should be taken.

5. Next, the RO should review the evidence of record and enter its
determination as to whether service connection is warranted for a
psychiatric disorder, either on a primary basis or as secondary to
the veteran's service-connected low back disorder, and whether
service connection is warranted for cervical disc disease.

If any decision remains adverse to the veteran, the RO should issue
a supplemental statement of the case to the veteran and his
representative, who should be given a reasonable opportunity to
respond before the case is returned to the Board for further
review.

No action is required of the veteran until he receives further
notice. The Board intimates no opinion, either factual or legal, as
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes).

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

BRUCE E. HYMAN

Member, Board of Veterans'Appeals

NANCY R. ROBIN 

Member, Board of Veterans' Appeals     

ANDREW J. MULLEN 

Member, Board of Veterans'Appeals

7 
Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1 100(b) (1998).


97 Decision Citation: BVA 97-23605
 Y97 


DOCKET NO. 95-32 047  )     DATE 
     ) 
     )

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for cervical disc disease.

2. Entitlement to secondary service connection for depression.

REPRESENTATION

Appellant represented by:Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May
1995 rating decision of the RO, which denied, in pertinent part, claims for service connection
for cervical disc disease and depression. While that rating decision also assigned an increased
evaluation, of 60 percent from 20 percent, for service-connected lumbosacral spine (strain)
with degenerative disc disease, the veterans notice of disagreement and subsequent appeal
was limited to the claims for service connection identified on the preceding page.

The veterans August 1995 substantive appeal, VA Form 9, included a request for a hearing
before a traveling member of the Board at the RO (Travel Board hearing). However, in
January 1996, a personal hearing was conducted before a hearing officer at the RO, and the
veteran withdrew his Travel Board hearing request by correspondence received at the Board in
June 1997.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he presently has cervical spine disc disease, with multiple claimed
symptoms, due to or the result of service. He explains that he had a stiff neck in service and
that this symptom continued to the present time. The veteran also contends that he is presently
diagnosed with depression, a psychiatric disability, which is due to, or the result of,
service-connected lumbosacral strain, with degenerative disc disease.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1996), has reviewed and considered all of the evidence and material of record in the veteran's
claims file. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that the veteran has not submitted evidence
of well-grounded claims for service connection for a cervical disc disease and depression.

FINDINGS OF FACT

1. Cervical disc disease is not shown in service or within one year after separation therefrom;
cervical disc disease which is due to or the result of service is not demonstrated by any
competent medical evidence, including current VA examinations.

2. Depression, which was first shown many years after service, that is due to or the result of
service or service- connected lumbosacral strain, with degenerative disc disease, is not
demonstrated by any competent medical evidence of record, including on current VA
examination.

3. Plausible claims for service connection for cervical disc disease and for secondary service
connection for depression are not presented.

CONCLUSION OF LAW

The veteran's claims for service connection for cervical disc disease and for secondary service
connection for depression are not well-grounded. 38 U.S.C.A. §§ 5107(a), 7104 (West 1991 &
Supp. 1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty from February 1967 to February 1970. Service medical
records are silent for a diagnosis of any chronic cervical spine (upper back, neck) disability or
disease or psychiatric disorder, including cervical disc disease and depression. Inservice
treatment for lumbosacral spine (low back) pathology is shown, without any indication of
cervical spine involvement. In July 1972, the veteran was treated for sinusitis. The neck was
noted to be supple.

In September 1972, the veteran was seen for complaints of pain and stiffness in his neck,
especially in the morning. The impression was torticollis of the muscles of the neck, but no
cervical spine (bone) pathology was noted by the examiner. The need for subsequent
observation or treatment was not indicated at that time, and the remaining service medical
records are silent as to any diagnosis of cervical spine pathology during the remaining years
of the veteran service. A separation examination report dated in June 1970 is silent for any
complaints, treatment for, history of, or diagnoses of cervical spine pathology or depression.

The post-service medical records are similarly silent for any diagnosis of cervical spine
disability for approximately 24 years, prior to 1994. VA orthopedic examination reports of
May 1970, May 1977, and December 1993 to January 1994, which included nerve conduction
studies, include no pertinent complaint or finding with regard to cervical spine
symptomatology or pathology. While psychiatric examinations were not given at that time, no
complaints of depression or related symptomatology were reported by the veteran or noted by
the examiner.

September 1994 VA radiology and magnetic resonance imaging (MRI) reports indicate a first
diagnosis of cervical spine disability, namely, severe uncovertebral joint spurring with disc
herniation at the C4-5 level, with severe stenosis, and spinal cord flattening. A diagnosis of
bilateral neural foraminal disease was noted to be due to the uncovertebral joint spurring at
the C5-6 level, and a small paracentral disc herniation was noted at the C3-4 level. The above
diagnoses were not associated with service or a service- connected disability.

The veteran was afforded a VA psychiatric examination in December 1994. At that time, he
gave a one year history of crying spells, which has occurred since then at irregular intervals.
Multiple reported symptoms were noted in detail, and, significantly, a diagnosis of depression
was made. No prior psychiatric treatment was reported, and the examiner made no note of
any association between the diagnosis and the veterans prior service or a service-connected
disability.

VA treatment records, dated from July 1993 to January 1996, indicate surgery in January
1994 for a cervical spine disorder, without notation of any relation to service or
service-connected disability. A VA medical certificate dated in August 1995 indicates that the
veteran gave a history of cervical pain due to trauma in 1967. An assessment of cervical
myelopathy was made in September 1995, without relation to service or service-connected
disability.

The veteran testified at an RO hearing held in January 1996 that he injured his neck while on
active duty at the same time he sustained his back injury when he slammed into a stairwell.
He recalled having a stiff neck, headaches, and neck pain shortly thereafter, which he
attributed to the in- service injury. He indicated that he subsequently had neck complaints on
numerous occasions during service. The veteran further testified that the onset of his
depression was approximately 2 to 3 years ago; he attributed the condition to the chronic pain
associated with his service-connected back disability, and he indicated that one of his doctors
had opined that there was such a relationship.

A VA examination of July 1996 is silent for any pertinent complaint, finding, or diagnosis
regarding any claim on appeal.

II. Analysis

A preliminary requirement for establishing entitlement to any VA benefit is that the applicant
submit a claim which is sufficient to justify a belief by a fair and impartial individual that it
is well-grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1996). The United States Court
of Veterans Appeals (Court) has defined a well-grounded claim as a plausible claim, one
which is meritorious on its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of 38 U.S.C.A. § 5107. Murphy v.
Derwinski, 1 Vet.App. 78, 81 (1990).

However, if the claim is not first well-grounded, however, the veteran cannot invoke the
VAs duty to assist in the development of the claim. 38 U.S.C.A. § 5107(a) (West 1991 &
Supp. 1996). For reasons and bases expressed below, the veterans claims for service
connection for cervical disc disease and depression are not well-grounded and the claims on
appeal are denied.

Service connection may be established for a disability resulting from a personal injury
suffered or disease contracted in the line of duty. 38 U.S.C.A. §§ 1110, 5107 (West 1991 &
Supp. 1997). Regulations also provide that service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (1996).

If the disease is arthritis or a psychoses, service connection may be granted if manifest to a
compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110,
1112, 1113 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1996). Service connection
may also be established for disability which is proximately due to or the result of a
service-connected disease or injury. 38 C.F.R. § 3.310 (1996).

The Court has held, however, that in order for a claim of service connection to be well
grounded, there must be competent evidence of a current disability (a medical diagnosis), of
incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a
nexus between the inservice disease or injury and the current disability (medical evidence).
Caluza v. Brown, 7 Vet.App. 498 (1995).

Although present diagnoses of cervical disc disease and depression are of record, it is the lack
of any inservice finding or cervical spine pathology or depression, as well as a lack of any
nexus between the present findings and service, despite several VA examinations, which
controls the decision in this case. Without any medical evidence of a nexus between the
present diagnoses of cervical disc disease and depression and the veterans service which
ended over 36 years ago, no basis for well-grounded claims is of record, and the claims for
service connection for cervical disc disease and depression must be denied as not
well-grounded.

The veteran has clearly not met his initial burden of submitting well-grounded claims for
service connection, as enumerated in Caluza, Supra: while he has submitted medical evidence
of the present diagnoses of a cervical disc disease and depression, no competent medical
evidence is of record to link these diagnoses to any incident of service, from which he was
terminated many years ago, nor is depression due to service-connected low back disability
demonstrated by any objective, medical evidence of record. As well-grounded claims require
medical evidence of current diagnoses, and a nexus between inservice injury, disease, or
service-connected disability and the present disability, the veterans claims on appeal are
clearly not well-grounded. The last two prongs of the test enumerated in Caluza, Supra, are
not satisfied as there is no evidence of incurrance of cervical disc disease or depression during
service, and there is no medical evidence of record establishing a nexus between his prior
service and any present disability. While the veteran is presently diagnosed with cervical disc
disease and depression, these disorders are not shown prior to 1994, many years after the
veterans separation from service in 1970. As such, not only has the veteran failed to bring
forth any competent medical evidence of inservice incurrence or aggravation of a cervical
spine or psychiatric disorder, but the present diagnoses of cervical disc disease and depression
are not shown, by competent medical evidence, to be due to or the result of service.

The Board has reviewed and considered the veterans sworn testimony. However, while the
veterans allegations of entitlement have been considered his lay assertions, as they pertain to
a question of medical diagnosis, nexus, etiology and causation are not supported by any
competent medical evidence--as such, this lay evidence cannot constitute evidence to render
the claims well grounded under 38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted
to support a claim, the claim cannot be well-grounded. Tirpak v. Derwinski, 2 Vet.App. 609
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993). See, Caluza, Supra.

To the extent that the veterans statements and testimony attempt to diagnose the etiology of
present cervical disc disease and depression, his lay opinions are not competent evidence of a
nexus between his prior service and the present diagnoses of cervical disc disease and
depression. Grottveit v. Brown, 5 Vet.App. 91 (1993). He has testified that one of his doctors
said that his depression was linked to chronic pain associated with his back disability.
However, a laymans account, filtered through a laymans sensibilities, of what a doctor
purportedly said is simply too attenuated and inherently unreliable to constitute the medical
evidence required to render a claim well grounded. Dean v. Brown, 8 Vet.App. 449 (1995).
The veterans self-supporting lay statements to the effect that he had neck pain in service, or
that his present depression is the result of service- connected lumbosacral spine disability do
not establish a legal basis for granting the claim on appeal. Caluza, supra. While the veteran
now gives a history of cervical spine symptomatology since service, the mere recitation of the
veterans alleged inservice medical history by a physician is insufficient evidence of the
required nexus to support a well-grounded claim. See Reonal v. Brown, 5 Vet.App. at 460
and 461.

The veteran has presented no evidence of any nexus between present diagnoses and his prior
service of many years ago, and no reference is made to inservice incurrence by the VA
orthopedic and psychiatric examiners at the time the diagnoses. The service medical records,
which are available and have been reviewed, do not support the veterans claims-- no
pertinent findings of cervical spine or psychiatric disability are show in service or until
approximately 36 years after separation from service. The veteran has presented no medical
evidence to show that a service- connected back disability caused or aggravated a psychiatric
disorder has been presented. Allen v. Brown, 7 Vet.App. 439 (1995).

As such, the lack of any inservice finding of chronic cervical spine or psychiatric disability,
the lack of post service diagnoses of cervical disc disease or depression for more than 36
years, as well as the lack of nexus on current VA examinations, compels the Boards opinion
that the claims are not well-grounded. It follows that the VA has no duty to assist the veteran
in the development of these groundless claims. In the absence of well-grounded claims, the
Board does not have jurisdiction to decide the merits of the claims, and the claims on appeal
must be denied. Boeck v. Brown, 7 Vet.App. 14 (1994).

ORDER

The veteran has not submitted well-grounded claims for service connection for cervical disc
disease and for secondary service connection for depression, and the claims on appeal are
denied.


     R. F. WILLIAMS 
     Acting Member, Board of Veterans' Appeals

38 U.S.C.A. § 7102 (West Supp. 1997) permits a proceeding instituted before the Board to be
assigned to an individual member of the Board for a determination. This proceeding has been
assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1997),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals.

